STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, NC 27804 252-972-9922 November 8, 2010 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust (“Trust”) (File Nos.333-159484 and 811-22298); on behalf of The Vilas Fund (“Fund”), a series of the Trust. Ladies and Gentlemen, Enclosed herewith for filing on behalf of the Trust, pursuant to: (1) the Securities Act of 1933; (2) the Investment Company Act of 1940; and (3) Regulation S-T, is Post-Effective Amendment No. 24 to the Registration Statement on Form N-1A of the Trust. Post-Effective Amendment No. 24 is being filed for the purpose of delaying the effectiveness of the Trust’s Post-Effective Amendment No. 16 to the Registration Statement on Form N-1A filed June 28, 2010 and Post-Effective Amendment No. 20 to the Registration Statement on Form N-1A filed September 3, 2010 for The Vilas Fund. Additionally, the Trust is asking that any written correspondence with respect to Post-Effective Amendment No. 24 be sent to the attention of Tanya L. Goins at the following address: Tanya L. Goins Malik Law Group 191 Peachtree Street Suite 3300 Atlanta, GA 30303 If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922, extension 249. Yours truly, Starboard Investment Trust /s/A. Vason Hamrick A. Vason Hamrick, Secretary
